

115 S3264 IS: Knife Owners' Protection Act of 2018
U.S. Senate
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3264IN THE SENATE OF THE UNITED STATESJuly 25, 2018Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo protect the right of law-abiding citizens to transport knives interstate, notwithstanding a
			 patchwork of local and State prohibitions, and to repeal Federal
			 provisions related to switchblade knives which burden citizens.
	
 1.Short titleThis Act may be cited as the Knife Owners' Protection Act of 2018. 2.Interstate transportation of knives (a)Authorization (1)In generalNotwithstanding any provision of any law or any rule or regulation of the United States, or of a State or any political subdivision of a State, any person who is not otherwise prohibited by Federal law from possessing, trans­port­ing, shipping, or receiving a knife shall be entitled to transport a knife from any place where such person may lawfully possess, carry or transport such a knife to any other place where such person may lawfully possess, carry or transport such a knife if—
 (A)in the case of transportation by motor vehicle— (i)the knife is not directly accessible from the passenger compartment of the motor vehicle; or
 (ii)in the case of a motor vehicle without a compartment separate from the passenger compartment, the knife is contained in a locked container, glove compartment, or console; or
 (B)in the case of transportation by other means (including any conveyance over land, on or through water, or through the air), the knife is contained in a locked container.
 (2)Temporary lodgingIf a person is transporting a knife in accordance with paragraph (1), during a period the person is within any form of temporary lodging, the knife may be accessible.
 (b)Emergency knivesAny knife or tool designed for enabling escape in an emergency incorporating a blunt tipped safety blade, a guarded blade, or both, for cutting safety belts may be carried in the passenger compartment and need not be secured in a locked container, glove compartment, or console. This subsection shall not apply to the transport of any such knife or tool in the passenger cabin of aircraft whose passengers are subject to airport screening procedures of the Transportation Security Administration.
 (c)No arrest or detentionA person who is transporting a knife in accordance with this section may not be arrested or otherwise detained for violation of any law or any rule or regulation of a State or any political subdivision of a State related to the possession, transportation, or carrying of knives, unless there is probable cause to believe that the person is not in compliance with at least one of the requirements of subsection (a).
 (d)Claim or defenseA person may assert this section as a claim or defense in any action or proceeding, civil or criminal. If a person asserts this section as a claim or defense in a criminal proceeding, the State or political subdivision shall bear the burden of proving, beyond a reasonable doubt, that the person was not in compliance with subsection (a).
 (e)Right of actionAny person who, under color of any statute, ordinance, regulation, custom, or usage, of any State or political subdivision of a State, subjects, or causes to be subjected, any person to the deprivation of the rights, privileges, or immunities set forth in this section, shall be liable to the person so deprived in an action at law, suit in equity, or other proper proceeding for redress. If a person asserts this section as a claim or defense, the court shall award the prevailing party (including any party who receives a favorable resolution through a decision by a court, settlement of a claim, withdrawal of criminal charges, or change of a statute or regulation), other than a State or any political subdivision of a State or its employees or representatives, reasonable attorneys’ fees.
 (f)DefinitionAs used in this section, the term transport— (1)includes staying in temporary lodging overnight, common carrier misrouting or delays, stops for food, fuel, vehicle maintenance, emergencies, medical treatment, and all other activity related to the person’s overall journey; and
 (2)does not include any transportation of a knife with—
 (A)the intent to commit any offense punishable by imprisonment for a term exceeding 1 year involving the use or threatened use of force against another; or
 (B)knowledge, or reasonable cause to believe, that such an offense is to be committed in the course of, or arising from, such journey.
 (g)Rule of constructionNothing in this section shall be construed to limit any right to possess, carry, or transport a knife under applicable State law.
			3.Repeal of Federal provisions related to switchblade knives
			(a)Repeals
 (1)The Act entitled An Act to prohibit the introduction, or manufacture for introduction, into interstate commerce of switchblade knives, and for other purposes (15 U.S.C. 1241 et seq.) (commonly known as the Federal Switchblade Act), is repealed.
 (2)Subsections (g) and (i) of section 1716, title 18, United States Code, are repealed. (b)Conforming AmendmentsChapter 83 of title 18, United States Code, is amended—
 (1)in section 1716, by redesignating subsections (h), (j), and (k) as subsection (g), (h), and (i), respectively; and
 (2)in section 1716E(i), by striking section 1716(k) and inserting section 1716(i). (c)Effective DateThe repeals made by subsection (a)—
 (1)shall take effect on the date of enactment of this Act; and (2)do not apply with respect to any indictment, convictions, sentencing, appeals, civil or criminal fines or penalties obtained, forfeitures obtained, terms of imprisonment or any other enforcement actions or proceedings occurring or commenced on or before the date of enactment of this Act.